Citation Nr: 0216602	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  01-07 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly pension (SMP) due to need for 
regular aid and attendance, or at the housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The veteran had active service from June 1968 to July 1977.

This appeal is from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The February 2001 rating decision deferred action on a 
pending application to reopen claims for disability 
compensation.  Although the veteran addressed these 
additional matters in his notice of disagreement with the 
disallowance of SMP, without an initial adjudication by the 
agency of original jurisdiction, the RO, these matters are 
not amenable to appellate review.


REMAND

This case requires evidentiary development and adjudication 
by the agency of original jurisdiction before appellate 
review.

Special monthly pension at the housebound rate is payable if, 
among other conditions, a claimant has a single permanent 
disability rated 100 percent on a schedular basis and has 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems.  
38 C.F.R. § 3.151(d)(1) (2002).

The veteran has a permanent disability rated 100 percent 
disabling on a schedular basis and additional separate 
disabilities with a current combined rating of 50 percent.

The veteran's representative asserts the veteran should have 
current examinations to identify all disabilities and 
determine the severity of each of them, followed by a current 
rating of each disability to determine whether he now meets 
the "permanent and total plus 60 percent" basis for SMP at 
the housebound rate.  The current ratings are based on a May 
1989 examination, except for the rating of impotence added by 
an October 1996 rating.  See Roberts v. Derwinski, 2 Vet. 
App. 387 (1992) (Claimant for pension must have new exam and 
rating to accurately identify percentage of impairment 
attributable to each specific disability under all applicable 
statutes and regulations); Brown v. Derwinski, 2 Vet. App. 
444 (1992) (same).

Additionally, the veteran must be notified of the evidence 
and information necessary to substantiate his claim and which 
information and evidence he must submit, if any, and which 
information and evidence VA will obtain, if any.  38 C.F.R. 
§ 3.159(b) (2002).  In this case, the veteran must be 
requested to identify all of his disabilities or medical and 
psychiatric conditions and the dates and places of treatment.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to report all of 
his medical and psychological conditions, 
whether and where each has been treated 
since December 2000, and to provide 
authorization for VA to obtain the 
medical records of the treatment he 
reports.  Associate any information 
obtained with the claims file.

2.  Notify the veteran of any other 
information or evidence necessary to 
substantiate his claim for SMP based on 
need for aid and attendance or at the 
housebound rate.  The notice should 
include a statement of which information 
and evidence, if any, the veteran must 
submit, and which information and 
evidence, if any, VA will attempt to 
obtain.  38 C.F.R. § 3.159(b) (2002).  
Thereafter, perform any indicated 
development consistent with VA's duty to 
assist.  38 C.F.R. § 3.159(c) (2002).

2.  Schedule the veteran for such general 
and special examinations as are necessary 
to confirm the diagnoses and determine 
the current severity of impotence, 
peripheral vascular disease, immature 
personality disorder, pes planus, dorsal 
kyphosis, and laparotomy scar and to 
diagnose and determine the severity of 
any other extant medical or psychiatric 
conditions (except cardiorenal disease 
with hypertension, congestive heart 
failure and generalized arteriosclerosis, 
the fact and severity of which are not at 
issue).  Provide the examiner(s) with the 
claims file.

3.  Readjudicate the veteran's claim for 
SMP due to the need for aid and 
attendance or at the housebound rate, 
determining a schedular rating of the 
percentage of impairment attributable to 
each specific disability.  Adjudication 
of the claim must consider entitlement to 
SMP at the housebound rate based on 
"permanent and total plus 60 percent."  
If the claim remains denied, provide the 
appellant and his representative a 
supplemental statement of the case and 
afford them an appropriate amount of time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



